 Case:18-02044-EAG11 Doc#:65 Filed:03/25/19 Entered:03/25/19 12:05:00       Desc: Main
                            Document Page 1 of 1


1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                    CASE NO. 18-02044-EAG11
4    ENRIQUE RODRIGUEZ NARVAEZ                 Chapter 11
     MIRNA IRIS RIVERA ORTIZ
5

6
     xx-xx-7358
7    xx-xx-8735
                   Debtor(s)                      FILED & ENTERED ON MAR/25/2019
8

9
                                   ORDER CONFIRMING PLAN
10
           As per the court’s order at Docket No. 62, the Plan of Reorganization
11
     under Chapter 11 of the Bankruptcy Code filed by debtor on October 26, 2018 at
12
     Docket No. 34, as supplemented at Docket No. 60, having been transmitted to
13
     creditors and equity security holders; and
14

15         It having been determined after hearing on notice that the requirements

16   for confirmation set forth in 11 U.S.C. §1129 have been satisfied;

17         IT IS ORDERED THAT:

18         The plan filed by debtor dated October 26, 2018 at Docket No. 34 as

19   supplemented at Docket No. 60 is hereby confirmed.

20         The debtor shall give notice of this order and the confirmed plan to all

21   parties in interest.

22         IT IS SO ORDERED.
23         In Ponce, Puerto Rico, this 25 day of March, 2019.
24

25

26

27

28

29

30

31

32
